Motion by petitioner to confirm the report of the Special Referee. The Referee exonerated respondent on all the charges or specifications, except specification 5D which charges that respondent divided fees with a forwarding attorney who did not share in the services or responsibility. The Referee recommended that respondent be suspended “for a period of not exceeding two years.” The motion is granted, except as to the Referee’s finding of respondent’s guilt on specification 5D, and except as to the degree of discipline recommended. In our opinion, the proof with respect to 5D shows that the forwarding attorney did share some measure of the responsibility and, hence, the division of fees with him was not improper. The Referee also *677found, and we agree, that with respect to two claims (Teitelbaum and Unger), the respondent misrepresented the facts to an insurance company for the purpose of effectuating a settlement. We also find, however, that such misrepresentations resulted from false information given to respondent’s office by his clients, from the careless and inadequate verification of such false information by the subordinates in respondent’s office, and from respondent’s own careless reliance on the client and on his subordinates. While an attorney may not be disciplined for his employees’ neglect which he did not authorize and of which he had no knowledge (Matter of Wilson, 181 App. Div. 944; 170 N. Y. S. 725, 729), he may and should be disciplined for his own carelessness and failure to supervise adequately the operations of his office. Here, respondent must be deemed guilty of such misconduct. Under the circumstances, since the misrepresentation occurred with respect to two cases only; and since such misrepresentation was due to respondent’s careless and lax supervision without any moral turpitude on his part, we believe that a censure is adequate discipline. Accordingly, the motion to confirm the report is granted to the extent indicated; and the respondent is hereby censured. Nolan, P. J., Beldoek, Kleinfeld, Christ and Pette, JJ., concur.